DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.  Claims 1-10 and 12-20 remain pending.
Reasons for Allowance
Claims 1-10 and 12-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-9, the prior art does not teach a pump comprising all the limitations of claim 1, but more specifically comprising the retainer assembly comprising: a retainer including a central body having a body axis, and a pair of engagement arms extending along a single arm axis that extends in a direction that is perpendicular to the plunger axis; and a keeper including a connecting shaft; wherein the retainer further includes a connecting member having a first portion projecting radially outward from the central body perpendicular to the body axis, the connecting member including a coupling aperture that receives the connecting shaft.

Referring to claims 18-20, the prior art does not teach a pump comprising all the limitations of claim 18, but more specifically wherein the retainer comprises: a central body; a pair of engagement arms extending from the central body along a single arm axis that extends in a direction that is perpendicular to the first axis and the second axis, wherein the pair of engagement arms engage with a pair of engagement projections that extend radially inward toward the first axis within the first fluid passage; and a connecting member extending radially outward away from the single arm axis and perpendicular to the first axis, and including a coupling aperture extending therethrough; a keeper disposed within the second fluid passage, wherein the keeper includes a keeper axis, a first end, and a second end opposite the first end, and wherein the keeper comprises: a connecting shaft extending from the first end along the keeper axis; and an engagement member extending along the keeper axis from the connecting shaft to the second end; wherein the connecting shaft of the keeper is received within the coupling aperture such that the keeper axis extends in a direction 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746